Case 3:20-cv-00599-DWD Document 47 Filed 03/23/21 Page 1 of 3 Page ID #225




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ILLINOIS

EASTERN FUNDING, LLC,                  )
                                       )
             Plaintiff,                )
                                       )
vs.                                    )       Case No. 20-cv-599-DWD
                                       )
CWI COMMERCIAL LAUNDRY                 )
EQUIPMENT, INC.,                       )
TAMMY WISINSKI, and                    )
CRAIG WISINSKI,                        )
                                       )
             Defendants.               )

                                      ORDER

DUGAN, District Judge:

      Now before the Court is the Motion for Default Judgment (Doc. 41) filed by

Plaintiff Eastern Funding, LLC.                           rch 11, 2021 Order at Doc. 44,

the Court only considers this Motion as it relates to Defendant Craig Wisinski. A Zoom

video conference was held on March 23, 2021. Plaintiff appeared by Counsel. No

defendants appeared. Attorney Patchett also did not appear.

      Upon review of Attorney                             draw at Doc. 35, the Court

observes that Attorney Patchett previously requested to withdraw as counsel for both

Defendant Tammy Wisinski and Defendant CWI Commercial Laundry Equipment, Inc.



part, the order did not reference Defendant CWI. (Doc. 40). Upon further review of the

Motion and proceedings, the Court hereby amends its prior Order (Doc. 40), and

                                                  GRANTED as to Defendant CWI.


                                           1
Case 3:20-cv-00599-DWD Document 47 Filed 03/23/21 Page 2 of 3 Page ID #226




Attorney Patchett is RELIEVED of his duties as Counsel for Defendant CWI, and the

Clerk of Court is DIRECTED to terminate him from the docket. Defendant CWI is

DIRECTED to enter an appearance by April 13, 2021. If Defendant CWI fails to appear,

Plaintiff may seek an entry of default under Federal Rule 55, and then move for default

judgment accordingly. By further order the Court will set a status hearing for April 27,

2021.




                                            ult judgment against Defendant Craig Wisinski.

                                               t Tammy Wisinski has not requested a stay

on behalf of co-debtors, Craig Wisinski and CWI, in the instant proceedings and has no

direct interest in any of the property at issue in this matter. Generally, the automatic stay

under 11 U.S.C. § 362 only protects the ba

guarantors, sureties, insurers, partners,                                               United

States v. Wright, 57 F.3d 561, 562 (7th Cir. 1995); In re White, 415 B.R. 696, 698 (Bankr. N.D.

Ill. 2009). Moreover, typically the debtor is responsible for requesting an extension of the

stay. In re Richard B. Vance and Co.

unusual circumstances exist, extension of the stay to nonbankrupt parties is not automatic

and must be requested affirm                               Accordingly, the Court finds that

the bankruptcy case filed by Tammy Wisinsky does not operate as a stay or otherwise

effect the current proceedings directed at either Craig Wisinsky or CWI .



                                              2
Case 3:20-cv-00599-DWD Document 47 Filed 03/23/21 Page 3 of 3 Page ID #227




      The Clerk entered default against Defendant Craig Wisinski on November 5, 2020

(Doc. 32). Defendant Craig Wisinski is therefore in default and has further failed to

                                                                        GRANTED, in

part, only as it relates to Defendant Craig Wisinski. Plaintiff is DIRECTED to submit a

proposed default judgment order to the Court via e-mail at DWDpd@ilsd.uscourts.gov.

      SO ORDERED.

      Dated: March 23, 2021



                                        _____________________________
                                        DAVID W. DUGAN
                                        United States District Judge




                                          3
